Title: To Thomas Jefferson from Jacob Vernes, 25 May 1789
From: Vernes, Jacob
To: Jefferson, Thomas



Monsieur
L’orient 25 May 1789

Je ne puis partir que Mercredi ou Jeudi matin. Ma voiture que vous pouvez prendre est une diligence françoise bleue, doublée de jaune avec un siege et des harnois, qui est encore chez mon Sellier nommé Chezelles, rüe Bourbon-Villeneuve. Il la delivrera sur l’ordre ci inclus et je prierai Vôtre Excellence de lui payer, s’il le demande, le remisage depuis le mois de Xbre. dernier que M. Berard vous remboursera icy. Le Capne. Bacchus sera prêt à partir vers la fin de cette Semaine, et M. Berard qui recevra Vendredi vôtre reponse à ma derniere lettre, le fera attendre quelques jours si vous le lui avez marqué.
Il y a depuis quelques jours icy un joli bâtiment, bien armé et commandé, plus petit que l’Abigaïl, mais sur lequel cependant vous pourriez être agréablement. Il se nomme le Delaware, Capne. Lattymore.

Ce bâtiment attend icy des Ordres de son propriétaire et il est vraisemblable qu’il aura celui de se rendre à Philadelphie, on me le marquera à Paris, et si vous n’avez pas accepté L’Abigaïl cette occasion conviendroit fort bien; mais on n’y peut penser avant l’arrivée des ordres attendus. Je suis avec respect Monsieur Vôtre très humble & très obeissant Serviteur

Vernes

